Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/30/2021 has been entered. Claims 1-20 are pending. Claims 1-4, 19 and 20 have been amended. No claim is added or canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wray (US 20130254384) hereinafter Wray in view of MACIOCCI et al. (US 20120078684) hereinafter MACIOCCI and Oslake et al. (US 20130268914) hereinafter Oslake and further in view of Jackson et al. (US 8935393) hereinafter Jackson.
Regarding claim 1, Wray teaches a method comprising: receiving a first set of data relating to a plurality of applications to be monitored, (i.e. a monitoring application may collect 
However, Wray does not explicitly disclose wherein the first set of data is indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news. 
However, MACIOCCI teaches disclose wherein the first set of data is indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news (i.e. the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media, [0053]). 
Based on Wray in view of MACIOCCI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of MACIOCCI to the system of Wray in order to increase efficiency of resource allocation for application of Wray system. 
However, Wray view of MACIOCCI do not explicitly disclose the first set of data is further indicative of a first service level objective (SLO) violation relating to a first application of the plurality of applications and application attributes of the first application, and the application attributes of the first application comprise number of users of the first application and average resource consumption per user of the first application, determining, based on each set of data received, one or more metrics to monitor for the first SLO violation and the application attributes 
	However, Oslake teaches the first set of data is further indicative of a first service level objective (SLO) violation relating to a first application of the plurality of applications (i.e. the monitoring module 128 detects if the SLO for an application becomes misconfigured or if the operational guarantees specified by the SLO are not satisfied. If an SLO compliance violation is detected, [0038]) and application attributes of the first application, and the application attributes of the first application comprise number of users of the first application (i.e. the association ensures that when the application is deployed to the one or more end users, [0054]) and average resource consumption per user of the first application (i.e. user controlled shard applications, the resource usage dimension for an SLO involves resource allocation for each of the application shards, [0040]), determining, based on each set of data received, one or more metrics (i.e. historical performance metrics gathered for the application, [0073]) to monitor for the first SLO violation and the application attributes of the first application (i.e. the monitoring may determine that one or more of the SLO guarantees has been violated during the run-time of the software application, [0057]) and a corresponding frequency at which each of the one or more metrics is monitored (i.e. the cluster management system which periodically checks the cluster configuration data store for changes to SLO meta-data initiated by the cluster administrator, [0033]).
Based on Wray view of MACIOCCI and further in view of Oslake it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Oslake to the system of Wray and MACIOCCI in order to increase resource monitoring capability of Wray and MACIOCCI system.
However, Wray view of MACIOCCI and further in view of Oslake do not explicitly disclose receiving user input data indicative of a degree to which a user prioritizes monitoring the plurality of applications over monitoring the one or more metrics, determining, for each of the 
However, Jackson teaches receiving user input data indicative of a degree to which a user prioritizes monitoring the plurality of applications over monitoring the one or more metrics (i.e. user input obtained and used in enabling/disabling (e.g., to opt-in or opt-out) the application use related information collection functions, and/or to adjust or configure the information collection and/or generation functions (e.g., specifying what use, cost, or resource consumption related parameter to collect, and/or to assign various weight to the various parameters), col. 9, lines 65-67- col. 10 lines 1-7) determining, for each of the one or more metrics, a corresponding weight for the metric based on the user input data (i.e. assign various weight to the various parameters such as metrics based on user input, col. 10, lines 6-7); and determining, based on each corresponding weight for each metric of the one or more metrics, a recommended allocation of the available capacity of the one or more available resources for use in monitoring the one or more metrics (i.e. the recommendation generator may be configured to generate application recommendations or advertisements directed to particular clients (e.g., electronic device) based on application related use metrics and application related cost and/or resource consumption metrics (consumption of processing resources, storage resources, power resources, bandwidth, and/or available data allowance) collected or generated by the clients, to enable correlating a previously/currently used application in the client with a newly available application being offered by the application management device, col. 11, lines 10-18 and the electronic device may determine amount of memory required and/or utilized during actually use 
Based on Wray view of MACIOCCI and Oslake and further in view of Jackson it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Jackson to the system of Wray, MACIOCCI, and Oslake in order to improve resource utilization efficiency of Wray, MACIOCCI and Oslake system.

Regarding claim 2, Wray teaches unstructured data comprises different types of raw data, structured data comprises different types of pre-processed data (i.e. the external monitors may provide raw data, aggregated data, pre-formatted data, or the like, [0102]), and the first set of data comprises one or more of the following: application data comprising one or more application attributes of the plurality of applications, social media data comprising unstructured data obtained from one or more social media data sources, news data comprising unstructured data obtained from one or more news media data sources, historical resource consumption data comprising structured data and unstructured data relating to historical workload resource consumption of the plurality of applications, data comprising one or more SLOs relating to the plurality of applications, historical failures data comprising at least one of structured data and unstructured data relating to one or more failures that occurred in the past involving the plurality of applications, and historical SLO violations data comprising at least one of structured data and unstructured data relating to one or more SLO violations relating to the plurality of applications that occurred in the past. 

Regarding claim 3, Wray does not explicitly disclose the application attributes of the first application comprise at least one of: a number of potential users of the first application, average 
 However, Oslake teaches the application attributes of the first application comprise at least one of: a number of potential users of the first application (i.e. the association ensures that when the application is deployed to the one or more end users, [0054]) and average resource consumption per user of the first application (i.e. user controlled shard applications, the resource usage dimension for an SLO involves resource allocation for each of the application shards, [0040]), industry field of a tenant deploying the first application, geographical location of the tenant, or company size of the tenant. Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Wray teaches further comprising: determining a set of application weights by determining, for each application of the plurality of applications, a corresponding weight for the application based on the user input data and the first set of data, wherein the set of application weights includes each corresponding weight for each application of the plurality of applications (i.e. cloud applications competing for and/or sharing resources may be prioritized based on performance factors determined from the received monitor data. Also, in at least one of the various embodiments, cloud application priority may be determined by user definition and/or configuration, [0132]); and determining a set of metric weights, wherein the set of metric weights includes each corresponding weight for each metric of the one or more metrics (i.e. the data provided by the internal monitors may be transformed and normalized to produce values representing a score for one or more performance metrics that may be associated with the cloud application(s), [0020]).
However, Wray does not explicitly disclose each corresponding weight for each metric of the one or more metrics is determined further based on the first set of data; wherein a number of times the set of application weights is more than the set of metric weights is based on the 
However, Jackson teaches each corresponding weight for each metric of the one or more metrics is determined further based on the first set of data (i.e. assign various weight to the various parameters which are resource consumption metrics may comprise data pertaining to resource consumption associated with actual use of used applications, col. 10, lines 6-7); wherein a number of times the set of application weights is more than the set of metric weights is based on the degree to which the user prioritizes monitoring the plurality of applications over monitoring the one or more metrics (i.e. the electronic device 100 may obtain, and send to the application manager 110 user preference related information pertaining to applications. For example, the user preference information may specify different weights that apply to parameters included in the actual use metrics and the cost and resource consumption metrics when analyzing the information, col. 7, lines 50-56). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Wray teaches determining a set of application weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by: applying a first predictive model to the unstructured data (i.e. the received external monitor data may be normalized, [0070]); applying a second predictive model to the structured data (i.e. the received data may be normalized to a defined range using data normalization techniques, [0105]); obtaining a first set of weights from the first predictive model; obtaining a second set of weights from the second predictive model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the second set of weights to obtain the set of application weights (i.e. the CASF may compute one or more scores, [0084]); wherein each of the first predictive model and the second predictive model is trained to predict a resource consumption 

Regarding claim 6, Wray teaches wherein a corresponding resource consumption of the application is predicted based on the corresponding frequency of mentions determined (i.e. determined based on an analysis of the received monitoring information. In at least one of the various embodiments, the CASF may be enabled to derive critical paths based on the history of usage and history of system resource impact of particular paths of actions generated by users interacting with cloud applications, Wray, [0059]).
However, Wray does not explicitly disclose applying a first predictive model to the unstructured data comprises: determining, for each application of the plurality of applications, a corresponding frequency of mentions of the application in the unstructured data by determining frequencies of text relating to the application in the one or more data sources relating to social media and news, and the text relating to the application includes at least one of: hashtags, mentions, social media pages, or comments. 
However, MACIOCCI teaches applying a first predictive model to the unstructured data comprises: determining, for each application of the plurality of applications, a corresponding frequency of mentions of the application in the unstructured data by determining frequencies of text relating to the application in the one or more data sources relating to social media and news (i.e. comments regarding any of the one or more available items by any of the plurality of contacts, [0055]), and the text relating to the application includes at least one of: hashtags, 

Regarding claim 7, Wray teaches the second predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the application (i.e. the predicted memory usage exceeds the current memory allocation, the CASF may allocate additional memory resources to the web application, [0092]).

Regarding claim 8, Wray teaches combining the first set of weights and the second set of weights to obtain the set of application weights comprises: combining the first set of weights and the second set of weights based on at least one of an aggregation function and a third predictive model (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 9, Wray teaches determining a set of application weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a predictive model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights from the predictive model, wherein the set of application weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided. In at least one of the various embodiments, the critical score information may retrieved from a database, local cache, [0071]); wherein the predictive model is trained to predict a resource consumption of an application, and a weight for the application is determined based on the 

Regarding claim 10, Wray teaches applying a predictive model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the predictive model to both the new structured data and the structured data (i.e. if the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 11, Wray teaches the predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the application (i.e. the predicted memory usage exceeds the current memory allocation, the CASF may allocate additional memory resources to the web application, [0092]).

Regarding claim 12, Wray teaches determining a set of metric weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by (i.e. an analysis of the received monitoring information, [0059]): applying a first classification model to the unstructured data; applying a second classification model to the structured data (i.e. data records may be classified based on time periods (e.g., hourly, daily, weekly, monthly, or the like), type of data (e.g., system log records, web server log records, database log records, [0118]); obtaining a first set of weights based on scores from the first classification model; obtaining a second set of weights based on scores from the second classification model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the 

Regarding claim 13, Wray teaches combining the first set of weights and the second set of weights to obtain the set of metric weights comprises: combining the first set of weights and the second set of weights based on at least one of an aggregation function and a predictive model (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 14, Wray teaches determining a set of metric weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a classification model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights based on scores from the classification model, wherein the set of metric weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); wherein the classification model is trained to predict a score indicative of a likelihood that a failure involving an application is associated with a SLO violation relating to the application (i.e. a CPUthreshold value may be tied to a particular cloud 

Regarding claim 15, Wray teaches applying a classification model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the classification model to both the new structured data and the structured data (i.e. if the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 16, Wray teaches further comprising: determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data (i.e. the data provided by the internal monitors may be transformed and normalized to produce values representing a score for one or more performance metrics that may be associated with the cloud application(s), [0116]); and determining the one or more recommended allocations based on the ranked list, the second set of data, and an optimization model (i.e. the CASF may monitor the sufficiency of computing resources that may be allocated to one or more cloud applications. In at least one of the various embodiments, such computing 

Regarding claim 17, Wray teaches determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data comprises: combining the set of application weights and the set of metric weights based on an aggregation function (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 18, Wray teaches the optimization model is an integer programming model (i.e. performance metrics may be normalized and compared using one or more formulas for to determine if the scaling exceeds a defined threshold, [0021]).

Regarding claims 19-20, the limitations of claims 19-20 are similar to the limitations of claim 1. Wray further teaches a system comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions (i.e. network device 200 includes processor 222 in communication with mass memory, [0036]), a computer program product comprising a computer-readable hardware storage medium having program code (i.e.  processor-readable media typically embodies computer-readable instructions, data structures, program modules, or other data, [0031]). Therefore, the limitations of claims 19-20 are rejected in the analysis of claims 1 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/1/2021


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447